 In th'e Matter Of UNITED REFRIGERATOR MFG. CO., EASTERN DIVISION,INC.andUNITED STEELWORKERS OF AMERICA, CIOCase No. 6-R-1182.-Decided October 12, 194,5MI'.E. M. Pettibone,of Connelsville, Pa., for the Company.Mr. John,J. Brownlee,of Pittsburgh, Pa., for the Union.Mr. Philip Licari,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers of America,CIO, herein called the Union, alleging that a question affecting com-Inerce had arisen concerning the representation of employees ofUnited Refrigerator Mfg. Co., Eastern Division, Inc., Connellsville,Pennsylvania, herein called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due noticebefore Allan Sinsheimer, Jr., Trial Examiner.Said hearing washeld at Pittsburgh, Pennsylvania, on July 2, 1945.The Companyand the Union appeared and participated.All partieswere affordedfull opportunity to be,heard, to examine and cross-examine witnesses,and to,iiitroduce evidence bearing on the issues.The Trial Exaininer'srulings made at the hearing are free from prejudicial error and are-hereby affirmed.All parties were afforded an opportunity to file briefswith the Board.Upon the entire record in the case, theBoard makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYUnited Refrigerator Mfg. Co., Eastern Division, Inc., is a Penn-sylvania corporation engaged in the manufacture of refrigerators andair conditioning equipment at Connellsville, Pennsylvania.SinceApril 1945 the Company has purchased raw materials valued atapproximately. $10,000, of 'which more than 50 percent has -been.64 N. L R. B, No 24.Iii 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDshipped from points outside the Commonwealth of Pennsylvania.During the same period, the Company has produced goods valued inexcess of $200,000, all of which has been shipped to the United StatesGovernment for the use of its arined forces throughout the world.The Company admits, and we find, that it is engaged in commercewithin the meaning of the Act.II.THE ORGANIZATION INVOLVEDUnited Steelworkers of America, affiliated with the Congress of In-dustrial Organizations, is a labor,organization. admitting to member-'ship employees of the Company,III.THE QUESTION CONCERNING REPRESENTATIONThe Union advised the Company'tliat it wished to be 'recognized asthe sole collective bargaining representative of certain of its employees.certified by the Board in an appropriate unit.A statement of a Field Examiner, for the Board, introduced intoevidence at the hearing, indicates that the Union represents a substan-tial number of-employees in theiinit hereinafter found appropriate.'We'find that, a., question affecting-commerce has, arisen concerningthe representation of employees' of the Company, within the meaningof Section.9 (c) and. Section`2: (6) and (7) of the Act.IV. THE APPROPRIATE UNIT,The Company and the-Union agree that the appropriate unit shouldconsist of all production and maintenance employees t engaged at theCompany's Comiellsville, Pennsylvania; plant, including watchmen,but excluding clerical and salaried employees,'employees of the NewYork Termiiial Warehouse Association, foremen, and all other supervisory employees.They are in dispute, however, concerning a fore-man; 2 the Company desires to exclude him and the Union wishes toinclude him.The Company employs a foreman whose function is to supervise aspray gun paint crew composed of six painters.He is hourly paid,as are all the Company's other foremen, and although he spends prac-tically all his time doing work similar to that performed by membersof his crew, the record shows that he assigns work to these employees,1The Field Examiner reported that the Union submitted 106 authorization cards bearingapparently genuine original signatures, of which 68 bore the names of persons appearingon the Company's pay roll of 'June 13, 1945, which contained the names of 134 employeesin the alleged appropriate unit.At the hearing the Trial Examiner stated on the record that the Union further submitted29 application-tor-membership cards bearing'appalehtly genuine oiiglnal signatures, ofwhich 25 bore the names of persons appealing pn'the Company's pay roll of June 25, 1945.2 The foreman involved is George Campbell UNITED REFRIGERATOR MFG. CO.113instructs new men, and his pay is substantially higher than that ofany employee under his supervision.. It further appears that he'hasthe authority to recommend effectively the discharge or transfer ofmembers of his crew.We are persuaded thatothe foreman in questionis a supervisory employee within the meaning of the Board's customary,definition, and' we shall exclude him.-' .at the Company's Conne'llsville, Pennsylvania; plant,,Jnc1uding4watch-amen, but excluding clerical and salaried employees, employees of theNew York Terminal Warehouse Association, foremen,3 and all othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such.action, constitute an appropriate unit forthe purposes.of collective bargaining within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection' herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with United Refriger-atorMfg. Co., Eastern Division, Inc., Connellsville, Pennsylvania,an election by secret ballot shall be conducted as early as possible, butnot later than thirty' (30)_ days from the date of this Direction,, underthe direction and supervision of the Regional Director for the SixthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingi8IncludingGeorge Campbell,foreman ofthe spraygun paint crew.670417-46-vol. 649 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees who did not work during the,sa;id pay-roll period becausethey were ill, or on vacation or temporarily laid off,, and includingemployees in the armed forces of the United States who presentthemselves in 'person at the polls, but excluding any who have sincequit or been discharged for cause and have not been rehired or rein;not they desire to be represented by United Steelworkers of America,CIO,,for the purposes of collective bargaining..